      Case 4:17-cv-00780-DPM Document 121 Filed 11/17/20 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

JAMES ANDREW TANNER                                           PLAINTIFF

v.                        No. 4:17-cv-780-DPM

KURT ZIEGENHORN, in his individual
capacity, and BILL BRYANT, Colonel,
in his official capacity as head of the
Arkansas State Police                                     DEFENDANTS

                                 ORDER
     Trooper Ziegenhorn and Colonel Bryant's second motion in
limine, Doc. 117, is partly granted and partly denied. Here are the
particulars:
     • Runsick' s Email
     Partly granted, partly denied. The email is hearsay. Tanner may
impeach Runsick with it, if need be, but the email will not be admitted.
     • FOIA Requests
     Granted. The parties have agreed to redact the correspondence in
Plaintiff's Exhibit 9. Tanner may not ask about the completeness of
FOIA responses because the FOIA claims have passed out of the case.
     • Links in Facebook Messages
     Denied, with a cautionary word. The Court is trying this case, not
the cases referenced in Tanner's messages.
      Case 4:17-cv-00780-DPM Document 121 Filed 11/17/20 Page 2 of 2



     • Wayback Machine Screenshots
     Denied as moot. Tanner may use screenshots or visit the Wayback
Machine site in real-time.
                                  * * *
     So Ordered.

                                                    v
                                  D .P. Marshall Jr.
                                  United States District Judge




                                    -2-
